Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 72 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 72, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has considered the claim without the relative term.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim(s) 1-5, 9, 12, 19, 26, 30-31, 35, and 58 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7-8, 11, 14-15, 18, and 37-38 of U.S. Patent No. 10,976,245.

Regarding claim 1, reference claim 1 expressly discloses every limitation in instant claim 1 except for the limitation the reflector installment is at least partially visible from a point of view of the optical sensor. However, this limitation is inherently required by section b of the reference claim: “the detected light having been reflected from a plurality of sampled locations on the reflector installment and captured within the ifov of the optical sensor”. Therefore reference claim 1 anticipates instant claim 1.

Regarding claims 2-5, 9, 12, and 19, the further limitations of reference claims 2-5, 7-8, 11 are identical to those of the instant claims, respectively.

Regarding claim 26, the further limitations of the instant claim are anticipated by reference claims 37-38.

Regarding claims 30-31, the further limitations of reference claims 14-15 are identical to those of the instant claims, respectively.

Regarding claim 35, the instant claim is anticipated by reference claim 18 for the same reasons described in the rejection of claim 1 above.

Regarding claims 58, the further limitations of reference claim 38 anticipates those of the instant claim.

Allowable Subject Matter
Claims 1-5, 9, 12, 19, 26, 30-31, 35, 58, and 71-77 would be allowable if the above rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 1 and 35, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the reflector installment comprises one or more continuous retroreflective sections, wherein each continuous reflective section comprises a retroreflective panel mounted behind, with respect to a location of the optical sensor, one or more assets to be monitored for gas emission.
Reiker (US 2016/0334538) discloses a method of detecting emission of gas comprising one or more compounds of interest (e.g., methane CH4, par. [0004], [0021]), 210) of an optical sensor 202 toward a reflector installment 210 mounted about a site 206 to be monitored, wherein the reflector installment 210 is at least partially visible from a point of view of the optical sensor 202; (b) detecting, with one or more detectors of the optical sensor 202, light within one or more spectral bands of interest, the detected light having been reflected from the reflector installment 210 and captured within the fov of the optical sensor 202, wherein at least a portion of the one or more spectral bands of interest overlap with one or more spectral features associated with the one or more compounds of interest (e.g., methane, using spectroscopy); (c) receiving and/or accessing, by a processor 330 of a computing device, data corresponding to the detected light reflected from the reflector installment 210; (d) determining, by the processor 330, an absorption level associated with at least one of the one or more spectral features using the detected light; and (e) detecting the emission of the gas from within the site to be monitored using the absorption level (par. [0020]-[0031], fig. 1A-3).
	Kulp (US 2002/0071122) discloses a method of detecting emission of gas comprising one or more compounds of interest (e.g., methane), the method comprising: (a) positioning an instantaneous field of view (ifov 34) of an optical sensor (backscatter absorption gas imaging (BAGI) system comprising 10, 16) toward a reflector 14 (i.e., 14 backscatters light) mounted about a site to be monitored; (b) detecting, with one or more detectors 16 of the optical sensor, light within one or more spectral bands of interest, the detected light having been reflected from a plurality of sampled locations on the reflector 14 and captured within the ifov of the optical sensor, wherein at least a portion of the one or more spectral bands of interest overlap with one or more spectral 210 of a computing device, data corresponding to the detected light reflected from the plurality of sampled locations; (d) determining, by the processor 210, for each of the plurality of sampled locations, an absorption level associated with at least one of the one or more spectral features using the detected light, thereby generating a spectral absorption map (video frame) comprising a plurality of absorption levels, each associated with a particular sampled location and spectral feature; and (e) detecting the emission of the gas from within the site to be monitored using the generated spectral absorption map (i.e., using video on video display 212; par. [0052]-[0059], [0089]-[0090], [0096], [0122]-[0126], fig. 1-4, 20).
	While methods of detecting emission of gas using a reflector installment were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed reflector installment.
	Accordingly, claims 1 and 35 would be allowable.

	Regarding claims 2-5, 9, 12, 19, 26, 30-31, 58, and 71-77, the claims would be allowable due to their dependence on claims 1 and 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884